Citation Nr: 0837670	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-40 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability; and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's claim of 
entitlement to service connection for a right knee 
disability, but denied this issue on the merits.  The rating 
decision also denied the veteran's claim of entitlement to 
service connection for a bilateral hip disability, to include 
as due to a right knee disability.  In February 2007, the 
veteran stated his disagreement with the denial of 
entitlement to service connection for a right knee disability 
only.  He subsequently perfected his appeal in December 2007.

Thus, the issue of entitlement to a bilateral hip disability, 
to include as due to a right knee disability, is not in 
appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

With regard to the veteran's petition to reopen his claim, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted 
sufficient to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee 
disability.



The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008, who was designated by the Chairman to 
conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.

Additional evidence was submitted at the time of the 
veteran's Travel Board hearing.  The veteran specifically 
waived agency of original jurisdiction consideration.  See 38 
C.F.R. § 20.1304 (2008).  The Board notes that the veteran 
submitted additional evidence after his Travel Board hearing.  
However, the documents submitted were duplicative of evidence 
already of record.  Thus, this matter need not be remanded 
for additional consideration by the RO.  See 38 C.F.R. § 
20.1304 (2008).


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability, to include arthritis, in a decision issued in 
September 1995.

2.  Evidence submitted subsequent to the RO's September 1995 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent and probative medical evidence of record is 
against a finding that a right knee disability, to include 
arthritis, is related to a disease or injury during the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision denying the veteran's 
claim of entitlement to service connection for a right knee 
disability, to include arthritis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability, to include arthritis, has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the April 2006 notice letter 
informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Both the April 2006 and May 2008 notice letters provided the 
veteran with notice compliant with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the 
veteran was provided with notice of how VA determines the 
appropriate disability rating or effective date to be 
assigned to an issue and why the veteran's claim was 
previously denied in September 1995, including the evidence 
he must submit in order to reopen his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes that the veteran 
submitted a statement in October 2006 indicating that he had 
no further evidence to submit in support of his claim.  The 
veteran also indicated during his Travel Board hearing, that 
he received all of his medical treatment through VA and any 
examinations he underwent associated with his employment, did 
not involve his right knee.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2008).  The veteran was afforded a VA medical examination in 
September 2006 to obtain an opinion as to whether his right 
knee disability can be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
right knee disability, to include arthritis.

The RO's September 1995 decision denied the veteran's claim 
of entitlement to service connection for a right knee 
disability.  At the time of the September 1995 denial, the 
veteran's service medical records dated from September 1962 
to September 1965, VA examination reports dated in May 1984 
and March 1995 and VA outpatient treatment records from 
January 1994 to September 1995 were of record.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  The veteran's claim was denied 
based on the fact that the veteran did not have a right knee 
disability at the time of his separation from service, and 
there was no credible medical evidence connecting the 
veteran's currently diagnosed arthritis to his time in 
service.

Objective evidence has been added to the record since the 
September 1995 denial, including VA treatment records and a 
VA medical examination.  This evidence is not cumulative and 
redundant.  It had not been submitted before.  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., whether a medical nexus exists between the right knee 
disability and service, the newly received evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim, and it is determined 
to be material to the veteran's claim.  Accordingly, the 
claim is reopened, and must be considered in light of all the 
evidence, both old and new.


II.  The Merits of the Claim

The veteran alleges that his currently right knee disability 
is the result of an injury in service.  Specifically, the 
veteran refers to a blow he sustained to his right knee while 
playing football in December 1962.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Concerning element (1) of Hickson, the veteran has been 
diagnosed with degenerative joint disease (arthritis) of the 
right knee.  

Regarding element (2) of Hickson, review of the veteran's 
service treatment records reveals that his lower extremities 
were normal upon entry into service.  See Standard Form (SF) 
88, service enlistment examination report, June 6, 1962.  In 
December 1962, as alleged, the veteran injured his right knee 
playing football.  Upon physical examination, there was no 
locking though the right knee appeared weak.  The provisional 
diagnosis was a ligamentous tear or possible internal 
derangement of the right knee.  See service treatment record, 
December 1962.  The following year, in December 1963, the 
veteran again complained of right knee pain.  Physical 
examination revealed stiffness on active and passive motion 
without gross deformity or swelling.  The impression was a 
strain of the medial ligament.  X-rays of the right knee were 
negative.  The veteran's right knee was strapped to assist in 
the healing process.  See service treatment record, December 
28, 1963.  The veteran later reported that he had no pain in 
his right knee with activity and his pain resolved shortly 
thereafter.  See service treatment records, January 6, 1964 - 
January 16, 1964.  

The veteran complained of generalized right knee pain in May 
1964.  See service treatment records, May 13, 1964.  In July 
1964, physical examination of the right knee revealed the 
collateral ligaments to be stable, the cruciate ligament 
tests were normal, range of motion was good, there was no 
patellar crepitus, x-rays were negative and there was no 
swelling.  There was only minimal tenderness at the medial 
joint line.  See service treatment record, July 14, 1964.  
Upon discharge, the veteran's football injury to his right 
knee was noted, but the veteran was without disability at the 
time of discharge.  See SF 88, service separation examination 
report, August 26, 1965.

There is no evidence of diagnosis or treatment of right knee 
arthritis during service.  With respect to the one year 
presumptive period found in 38 C.F.R. § 3.309(a), the 
evidence of record does not include a diagnosis of right knee 
arthritis during the one year presumptive period after 
service.  In that regard, the veteran himself does not 
contend that he sought treatment for this condition during 
this time.  In fact, the veteran stated that his right knee 
was asymptomatic for many years after discharge from service.  
See Travel Board hearing transcript, May 19, 2008.

The first indication of a right knee disability was in 
October 1983 VA outpatient treatment records noted the 
veteran's complaints of right knee and bilateral hip pain 
from wearing a built up shoe.  The VA examination report, 
dated in May 1984, for pension purposes, noted left lower 
extremity shortening due to a fractured femur in 1966 for 
which the veteran wore a shoe lift, but no right knee 
disability was noted.  The March 1995 VA examination report 
noted the veteran's in-service injury to his right knee and 
diagnosed him with post-traumatic arthritis of the right 
knee.  A medical nexus opinion was not provided.

In support of his claim, the veteran has submitted VA 
outpatient treatment reports in addition to the VA 
examination report in September 2006.  While the veteran has 
alleged that Dr. F., a VA physician, provided a positive 
medical nexus statement in his VA treatment records, there is 
no evidence of such a statement.  The only evidence in 
support of the veteran's claim are lay statements alleging 
that his right knee disability is related to service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his right knee pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

During the September 2006 VA examination, the veteran himself 
stated that his right knee was asymptomatic for many years 
after his discharge from service.  He had experienced pain 
for the prior three to four years.  Physical examination 
revealed a cyst over the anterolateral aspect of the right 
knee.  X-rays revealed patellofemoral arthritis.  After a 
thorough review of the veteran's claims file and in 
conjunction with the September 2006 examination, the VA 
examiner opined that it was "less likely as not" (less than 
a 50 percent probability)  that the veteran's currently 
diagnosed right knee arthritis was the result of an injury in 
service.  The examiner noted that at the time of discharge 
from service, the veteran had recovered and had no right knee 
disability.  This, in conjunction with the veteran's 
admission that his right knee was asymptomatic for many 
years, did not support a positive medical nexus.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest right knee 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing right knee complaints, 
symptoms, or findings for almost 20 years between the period 
of active duty and the medical reports dated in 1983 is 
itself evidence which tends to show that right knee arthritis 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Although the veteran has established that he currently 
suffers from right knee arthritis, the evidence of record 
does not support a finding that this condition is the result 
of his time in service.  The veteran's claim fails on element 
(3) of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  


ORDER


As new and material evidence has been submitted regarding the 
claim of service connection for a right knee disability, to 
include arthritis, the veteran's claim is reopened.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


